—Order, Supreme Court, New York County (William Davis, J.), entered on or about October 18, 1999, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination terminating petitioner’s employment as a probationary police officer, and dismissed the petition, unanimously affirmed, without costs.
Contrary to petitioner’s argument, he was not, as a probationary police officer, entitled to a pretermination hearing pursuant to McKinney’s Unconsolidated Laws of NY § 891 (L 1940, ch 834; see, Matter of Williams v Safir, 265 AD2d 182, lv denied 94 NY2d 758). Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.